DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-13, 15, and 17-20 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al. (US 2009/0017814).
In reference to claim 1
Horiuchi et al. teaches a data transmission method, comprising:
receiving, by a first terminal (e.g. relay 20a par. 0065) a first message (e.g. data signal; par. 0065) sent by a second terminal (e.g. mobile station 10, par. 0058), wherein a target terminal (e.g. base station 30 par. 0067) of the first message is a third terminal (e.g. base station 30 par. 0067); and
determining, by the first terminal, whether to relay the first message to the third terminal according to indication information: wherein the indication information is used to indicate at least one of: signal quality information (e.g. relay 20a determines whether to relay the data signal to the base station in Step 204  Fig. 6 according to signal quality information between the mobile station in Step 203 Fig. 6; par. 0067) , a set of specific resource pools, a relay direction of a message, and a maximum number of times of relay transmission; 
wherein the signal quality information comprises at least one of quality information of signal between the first terminal and the second terminal (e.g. quality information of signal between the mobile station and relay; Step 203 Fig. 6; par. 0067) and quality information of signal between the first terminal and the third terminal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-9, 11-13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2004/0192275) in view of Horiuchi et al. (US 2009/0017814).
-	In reference to claim 2
Kim teaches a terminal device (e.g. reception terminal Fig. 3A par. 0035), comprising: a memory (Fig. 7, par. 0059, 0063), a processor (Fig. 7, par. 0059, 0063), wherein the memory is configured to store instructions, and the processor is configured to execute instructions stored in the memory to execute the following steps: 
receiving, by a first terminal (e.g. reception terminal Fig. 3A par. 0035), a first message (e.g. packet; par. 0036) sent by a second terminal (e.g. transmission terminal Fig. 3A par. 0036), wherein a target terminal of the first message is a third terminal (e.g. destination terminal; par. 0036-0037) 
determining, by the first terminal, whether to relay a first message to the third terminal according to indication information (par. 0036-0037).
Kim does not teach determining, by the first terminal, whether to relay a first message to the third terminal according to indication information used to indicate signal quality information; wherein the signal quality information comprises at least one of quality information of signal between the terminal device and the second terminal and quality information of signal between the terminal device and the third terminal.
e.g. relay 20a par. 0065) a first message (e.g. data signal; par. 0065) sent by a second terminal (e.g. mobile station 10, par. 0058), wherein a target terminal (e.g. base station 30 par. 0067) of the first message is a third terminal; and determining, by the first terminal, whether to relay the first message to the third terminal according to indication information: wherein the indication information is used to indicate at least one of: signal quality information (e.g. relay 20a determines whether to relay the data signal to the base station in Step 204  Fig. 6 according to signal quality information between the mobile station in Step 203 Fig. 6; par. 0067) wherein the signal quality information comprises at least one of quality information of signal between the first terminal and the second terminal (e.g. quality information of signal between the mobile station and relay; Step 203 Fig. 6; par. 0067) and quality information of signal between the first terminal and the third terminal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include determining, by the first terminal, whether to relay a first message to the third terminal wherein the indication information is used to indicate signal quality information; wherein the signal quality information comprises at least one of quality information of signal between the terminal device and the second terminal and quality information of signal between the terminal device and the third terminal as suggested by Horiuchi et al. because it allows the terminal device to determine the signal quality between the terminal device and the second terminal device and take action such as relaying the first message based upon the signal quality as compared to a signal quality threshold.

-		In reference to claim 3
The combination of Kim and Horiuchi et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches determining, by the first terminal, whether to relay the first message to the third terminal according to indication information (par. 0036-0037) wherein the indication information is used to indicate geographic location information; wherein the geographic location information comprises at least one of geographic location information of the terminal device, geographic location information of the second terminal, and geographic location information of the third terminal (e.g. destination/final destination/source coordinate position; par. 0036-0037, 0047-0048).

-		In reference to claim 4
The combination of Kim and Horiuchi et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the geographic location information of the terminal device meets a first geographic location condition; or determining not to relay the first message to the third terminal, if the geographic location information of the terminal device does not meet the first geographic location condition; or the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the geographic location information of the e.g. determining to relay the message or not relay the message to the destination terminal based on whether geographic location information of the destination meet coverage area condition; see Fig 3A; par. 0036-0037, 0047-0048)

-		In reference to claim 5
The combination of Kim and Horiuchi et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the first geographic position condition, the second geographic position condition, and the third geographic position condition are configured by a network device, or pre-configured on the terminal device. (e.g. coverage area  condition configured on the relay terminal device par. 0035-0037, 0047-0048).

-		In reference to claim 6
par. 0022, 0035-0037, 0047-0048)

-		In reference to claim 7
The combination of Kim and Horiuchi et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the indication information is further used to indicate at least one of the following: information of a relay terminal set, information of a sending terminal set, and information of a receiving terminal set (e.g. group code of destination terminals; see Fig. 4 par. 0048); where, the relay terminal set is used to indicate a set of terminal devices capable of performing relay transmission on a received message, the sending terminal set is used to indicate a set of terminal devices that a message sent therefrom requires relay transmission, and the receiving terminal set is used to indicate a set of terminal devices that need to receive a message by means of relay transmission (e.g. group code indicates set of destination terminals; see Fig. 4 par. 0048).

-		In reference to claim 8
The combination of Kim and Horiuchi et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, e.g. determining whether or not to relay the first message to the terminal based on whether the terminal belongs to the group of terminals corresponding to the group code; see Fig. 3A, par. 0048, 0036-0037).

-		In reference to claim 9
The combination of Kim and Horiuchi et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the information of the relay terminal set, the information of the sending terminal set, and the information of the receiving terminal set are configured by a network device, or configured by the second terminal (e.g. destination group code configured by initial sender terminal of the message; par. 0035-0037, 0047-0048).; wherein the information of the relay terminal set, the information of the sending terminal set, and the information e.g. group code of destination terminals; par. 0035-0037, 0047-0048)

In reference to claim 11-13
Kim teaches a system and method that covers substantially all limitations of the parent claim.
Kim does not teach in a condition that the indication information is used to indicate the signal quality information the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the quality of signal between the terminal device and the second terminal meets a first signal quality condition; or determining not to relay the first message to the third terminal, if the quality of signal between the terminal device and the second terminal does not meet the first signal quality condition; or the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the quality of signal between the terminal device and the third terminal meets a second signal quality condition; or determining not to relay the first message to the third terminal, if the quality of signal between the terminal device and the third terminal does not meet the second signal quality condition wherein the first signal quality condition is a first signal quality threshold, and the second signal quality condition is a second signal quality threshold wherein the first signal quality condition and the second signal quality condition are configured by a network device or pre-configured on the terminal device.
e.g. processor, par. 0125) is further configured to execute the instructions stored in a memory to execute the following steps: determining to relay a first message to a third terminal (e.g. base station 30; par. 0067) , if the quality of signal between the terminal device and the second terminal meets a first signal quality condition (e.g. relay signal if quality of signal between the relay and mobile station is higher than threshold T1; par. 0067); or determining not to relay the first message to the third terminal, if the quality of signal between the terminal device and the second terminal does not meet the first signal quality condition; or the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if the quality of signal between the terminal device and the third terminal meets a second signal quality condition; or determining not to relay the first message to the third terminal, if the quality of signal between the terminal device and the third terminal does not meet the second signal quality condition wherein the first signal quality condition is a first signal quality threshold (e.g. threshold T1; par. 0067);  and the second signal quality condition is a second signal quality threshold wherein the first signal quality condition and the second signal quality condition are configured by a network device or pre-configured on the terminal device (e.g. threshold T1 pre-configured on the relay before determining if the quality of signal between the relay and the station meets a first signal quality; par. 0067).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include in a 

-		In reference to claim 15
e.g. unique codes; par. 0035-0037, 0047-0048), the processor is further configured to execute the instructions stored in the memory to execute the following steps: determining to relay the first message to the third terminal, if a sending resource pool of the first message belongs to the set of specific resource pools; or determining not to relay the first message to the third terminal, if the sending resource pool of the first message does not belong to the set of specific resource pools. (e.g. relay packet to terminal(s) if destination unique code of message belongs to unique code of the terminal(s) and not relaying packet to terminal(s) if destination unique code does not belong to unique code of the terminal(s); par. 0035-0037, 0047-0048).

-		In reference to claim 17
The combination of Kim and Horiuchi et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein in a condition that the indication information is used to indicate a maximum number of times of relay transmission (e.g. TTL; par. 0026, 0048) , the processor is further configured to execute the instructions stored in the memory to execute the following step: stopping relaying the first message to the third terminal, when the number of times of relaying the first message reaches the maximum number of times (e.g. stop relaying when TTL equal 0; par. 0026, 0048); wherein after the first message is received by the terminal device, the maximum number of times of relay transmission indicated by the indication e.g. TTL decreased by 1; par. 0026, 0048).

-		In reference to claim 18
The combination of Kim and Horiuchi et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the processor is further configured to execute the instructions stored in the memory to execute the following step: receiving the indication information sent by a network device; or receiving the indication information sent by the second terminal (e.g. receiving indication information from transmitting terminal; par. 0035-0037).

-		In reference to claim 19
The combination of Kim and Horiuchi et al. teaches a system and method that covers substantially all limitations of the parent claim. Kim teaches wherein the indication information is sent by the second terminal through a physical layer message, a media access control (MAC) message, a radio link control (RLC) message, a packet data convergence protocol (PDCP) message, an adaptation layer message or a PC5 signaling (PC5-S) message (e.g. PHY/MAC message; par. 0035-0037, par. 0047-0048).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2009/0017814) in view Park et al. (US 2012/0087297).


In reference to claim 20
Horiuchi et al. teaches a method comprising the steps of:
receiving, by a first terminal (e.g. relay 20a par. 0065) a first message (e.g. data signal; par. 0065) sent by a second terminal (e.g. mobile station 10, par. 0058), wherein a target terminal (e.g. base station 30 par. 0067) of the first message is a third terminal (e.g. base station 30 par. 0067); and
determining, by the first terminal, whether to relay the first message to the third terminal according to indication information: wherein the indication information is used to indicate at least one of: signal quality information (e.g. relay 20a determines whether to relay the data signal to the base station in Step 204  Fig. 6 according to signal quality information between the mobile station in Step 203 Fig. 6; par. 0067) , a set of specific resource pools, a relay direction of a message, and a maximum number of times of relay transmission; 
wherein the signal quality information comprises at least one of quality information of signal between the first terminal and the second terminal (e.g. quality information of signal between the mobile station and relay; Step 203 Fig. 6; par. 0067) and quality information of signal between the first terminal and the third terminal.
Horiuchi et al. does not teach a non-transitory computer storage medium configured to store one or more programs including instructions, and when the instructions are executed, it is used to execute the method.
par. 0112) configured to store one or more programs including instructions, and when the instructions are executed, it is used to execute a method.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horiuchi et al. to a include a non-transitory computer storage medium configured to store one or more programs including instructions, and when the instructions are executed, it is used to execute the method as suggested by Park et al. because it allow program instructs to execute the method to be stored on a portable storage medium so that it may be loaded onto a terminal device and the method executed by the terminal device.


Response to Arguments
Applicant’s arguments on pg. 9-11 with respect to Kim (US 2004/0192275) not teaching “determining, by the first terminal, whether to relay a first message to the third terminal according to indication information used to indicate signal quality information; wherein the signal quality information comprises at least one of quality information of signal between the terminal device and the second terminal and quality information of signal between the terminal device and the third terminal”  have been fully considered and are persuasive. The current rejections do not rely on Kim to teach the limitation.

Applicant's arguments on pg. 12 with respect to Horiuchi (US 2009/0017814) have been fully considered but they are not persuasive.

The Examiner disagrees that Horiuchi does not meet the limitations of claim 1. The Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Horiuchi et al. teaches determining, by the first terminal (e.g. relay 20a par. 0065), whether to relay the first message (e.g. data signal; par. 0065) to the third terminal (e.g. base station 30 par. 0067) according to indication information: wherein the indication information is used to indicate signal quality information (e.g. relay 20a determines whether to relay the data signal to the base station in Step 204  Fig. 6 according to signal quality information between the mobile station in Step 203 Fig. 6; par. 0067)  wherein the signal quality information comprises at least one of quality information of signal between the first terminal and the second terminal (e.g. quality information of signal between the mobile station and relay; Step 203 Fig. 6; par. 0067) 

On pg. 12 of the Remarks, the Applicant contends, “Secondly, Horiuchi does not disclose that either the relay signal or the data signal or any information comprises at least one of: a set of specific resource pools, a relay direction of a message, and a maximum number of times of relay transmission. Thus, Horiuchi does not disclose the above distinguishing features.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner




/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466